USDC IN/ND case 3:21-cv-00337-DRL-MGG document 1 filed 05/12/21 page 1 of 9


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF INDIANA
                                 SOUTHBEND DIVISION

DANIEL JOHNSON,                                 )
                                                )
Plaintiff,                                      )
                                                )
v.                                              )       Case No. 1:21-cv-
                                                )
WESTVILLE CORRECTIONAL                          )
FACILITY, John Doe Guards 1-10                  )
                                                )
Defendant.                                      )


                     COMPLAINT FOR DAMAGES AND JURY DEMAND



        Daniel Johnson was imprisoned at the Westville Correctional Facility and has since been

released from the IDOC. While incarcerated, Mr. Johnson was attacked by two inmates at

Westfield Correctional, denied protection, and beaten by the guards at Westfield Correctional,

and then raped and beaten by an inmate in the shower.

        Comes now Daniel Johnson, Plaintiff, and brings this Complaint for damages.

                                           I.       PARTIES

     1. Daniel Johnson is a natural person, a citizen of the United States, and a resident of Allen

        County, Indiana. He may be served through his attorney whose contact information is

        found below.

     2. Westville Correctional Facility is an Indiana Prison operated by the Indiana Department

        of Corrections and is located in LaPorte County, Indiana.




                                                    1
USDC IN/ND case 3:21-cv-00337-DRL-MGG document 1 filed 05/12/21 page 2 of 9


                             II.     JURISDICTION AND VENUE

  3. Mr. Johnson is seeking relief for the violation of the rights guaranteed to him by the US

     Constitution and is bringing his claims pursuant to 42 U.S.C. § 1983, invoking federal

     question jurisdiction pursuant to 28 U.S.C. § 1331.

  4. This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over Mr.

     Johnson’s state law claims.

  5. Venue in this Court, as all events occurred in this division of the United States District

     Court for the Northern District of Indiana.

  6. Venue in this Court is proper pursuant to 28 U.S.C. § 1391.

                                          III.       FACTS

  7. The commencement of this action is based on injuries suffered by Mr. Johnson in

     October 2019 and March 2020.

  8. These injuries resulted from the actions and inactions of the defendant(s).

  9. On October 27, 2019, while incarcerated at Westville Correctional, Mr. Johnson was

     attacked by two inmates on October 27, 2019.

  10. The attack left Mr. Johnson unconscious

  11. And with a broken bone in Mr. Johnson’s face

  12. He also sustained multiple lacerations.

  13. The inmates who beat Mr. Johnson are believed to be members of the “Folks Gang”, also

     known as the “Gangster disciples”.

  14. One of the inmates involved in the beating was taken to Segregation (hereinafter “SEG”),

  15. angering other members of the Folks Gang.




                                                 2
USDC IN/ND case 3:21-cv-00337-DRL-MGG document 1 filed 05/12/21 page 3 of 9


  16. When Mr. Johnson returned to his dorm after the beating, he was harassed and threatened

     by inmates supportive of the attackers.

  17. This caused Mr. Johnson to fear for his safety.

  18. Mr. Johnson informed the guards of the threats he was receiving from the Folks Gang and

     others

  19. Mr. Johnson reasonably feared for his safety.

  20. Mr. Johnson pleaded with the guards to not be returned to his original dorm because of

     his fear of retaliation from the Folks Gang and other inmates.

  21. The guards were deliberately indifferent to Mr. Johnson’s safety concerns.

  22. The guards placed Mr. Johnson in handcuffs.

  23. While handcuffed, the guards beat Mr. Johnson

  24. And slammed his head into a concrete pillar.

  25. Resulting in two broken molars.

  26. After being beaten by the guards, Mr. Johnson was transferred to a new dorm.

  27. At the beginning of November 2019, one of the inmates who originally attacked Mr.

     Johnson was transferred to his new dorm.

  28. Mr. Johnson was then placed in protective custody on November 4, 2019.

  29. This did not stop the threats and harassment from other inmates.

  30. On March 19, 2020, Mr. Johnson reported the threats and harassment to guards.

  31. He again feared for his safety

  32. And informed the guards of his fear.

  33. The guards were deliberately indifferent to the concerns for his safety expressed by Mr.

     Johnson.




                                               3
USDC IN/ND case 3:21-cv-00337-DRL-MGG document 1 filed 05/12/21 page 4 of 9


  34. More specifically, the guards responded by laughing at Mr. Johnson

  35. And sending him back to his dorm.

  36. His property was then stolen while the guards looked on.

  37. Mr. Johnson was then anally raped in the shower by an inmate.

  38. Mr. Johnson sustained damage to his teeth as a result of the assaults, including broken

     teeth.

  39. Mr. Johnson made several medical requests to have his teeth examined and fixed.

  40. It took Westfield Correctional six months or more to examine his teeth.

  41. They pulled one of his teeth and left the other teeth uncorrected.

                                 IV.     CAUSES OF ACTION

    Count 1: Violation of the 8th Amendment of the U.S. Constitution (42 U.S.C. § 1983)

  42. Mr. Johnson incorporates by reference all allegations above and below this Count as

     though the same were fully set out herein.

  43. Through the actions and inactions of its employees and agents, Westville Correctional

     was deliberately indifferent to the safety and well-being of Mr. Johnson.

  44. Mr. Johnson needlessly suffered because of the violent, degrading, and inhumane

     treatment of the guards at Westville Correctional Facility.

  45. Westville’s deliberate indifference to the safety of Mr. Johnson constitutes cruel and

     unusual punishment, in violation of the rights guaranteed to him by the Eighth

     Amendment to the U.S. Constitution.

  46. The cruel and unusual punishment Mr. Johnson endured as a result of Westville

     Correctional’s actions and inactions caused him serious pain, discomfort, humiliation,

     and mental anguish.


                                               4
USDC IN/ND case 3:21-cv-00337-DRL-MGG document 1 filed 05/12/21 page 5 of 9


  Count 2: Violations of Indiana Constitution Article I Section 16 (Declaratory Relief Only)

  47. Mr. Johnson incorporates by reference all allegations above and below this Count as

     though the same were fully set out herein.

  48. Article I, Section 16 of the Indiana Constitution prohibits cruel and unusual punishment.

  49. Westville Correctional violated Mr. Johnson’s rights under Article I, Section 16 of the

     Indiana Constitution through its actions and inactions, and its deliberate indifference to

     an obvious threat to Mr. Johnson’s safety.

  50. Westville Correctional’s treatment of Mr. Johnson, as well as their lack of treatment of

     him, constitutes cruel and unusual punishment.

  51. Mr. Johnson is seeking only declaratory relief for this Count.

                                     Count 3: Negligence

  52. Mr. Johnson incorporates by reference all allegations above and below this Count as

     through the same were fully set out herein.

  53. Westville Correctional owed a duty of care to Mr. Johnson to ensure his safety while in

     their custody.

  54. Westville Correctional breached its duty to Mr. Johnson by failing to protect him from

     known threats to his safety on or about October 27, 2019.

  55. Westville Correctional’s breach of duty caused Mr. Johnson to suffer extreme pain and

     suffering.

  56. Westville Correctional’s breach of duty caused Mr. Johnson to suffer severe mental

     anguish.

  57. Westville Correctional’s breach of duty was and is willful, wonton, and/or reckless.




                                               5
USDC IN/ND case 3:21-cv-00337-DRL-MGG document 1 filed 05/12/21 page 6 of 9


                                     Count 4: Negligence

  58. Mr. Johnson incorporates by reference all allegations above and below this Count as

     though the same were fully set out herein.

  59. Westville Correctional owed a duty of care to Mr. Johnson to ensure his safety while in

     their custody.

  60. Westville Correctional breached its duty to Mr. Johnson by failing to protect him from

     known threats to his safety on or about March 19, 2020.

  61. Westville Correctional’s breach of duty caused Mr. Johnson to suffer severe mental

     anguish.

  62. Westville Correctional’s breach of duty was and is willful, wonton, and/or reckless.

                      Count 5: Respondeat Superior/Vicarious Liability

  63. Mr. Johnson incorporates by reference all allegations above and below this Count as

     though the same were fully set out herein.

  64. That at all times relevant to this action, the guards referenced throughout this complaint

     were the employees of, or the express or implied agents of, Westville Correctional

     Facility.

  65. The guards engaged in tortious conduct while so employed.

  66. The guards’ conduct was committed within the scope of their employment.

  67. The guards’ conduct was the direct and proximate cause of injuries to Mr. Johnson.

  68. The guards’ tortious conduct is imputed to Westville Correctional Facility by respondeat

     superior, and Westville Correctional is liable as principal for all injuries and damages to

     Mr. Johnson resulting from the tortious conduct of the guards.




                                               6
USDC IN/ND case 3:21-cv-00337-DRL-MGG document 1 filed 05/12/21 page 7 of 9


                                       Count 6: Battery

  69. Mr. Johnson incorporates by reference all allegations above and below this Count as

     though the same were fully set out herein.

  70. The guards did touch Mr. Johnson in a rude, insolent, or angry manner on or about

     October 27, 2019.

  71. That said contact was harmful and offensive.

  72. That said contact was without the consent of Mr. Johnson.

  73. That said contact resulted in injuries to Mr. Johnson.

    Count 7: Violation of the 8th Amendment of the U.S. Constitution (42 U.S.C. § 1983)

  74. Mr. Johnson incorporates by reference all allegations above and below this Count as

     though the same were fully set out herein.

  75. Through the actions and inactions of its employees and agents, Westville Correctional

     was deliberately indifferent to the safety and well-being of Mr. Johnson.

  76. Mr. Johnson needlessly suffered because of Westville Correctional ignored Mr.

     Johnson’s repeated requests for medical treatment for the damage resulting from his

     assault.

  77. Westville’s deliberate indifference to the safety of Mr. Johnson constitutes cruel and

     unusual punishment, in violation of the rights guaranteed to him by the Eighth

     Amendment to the U.S. Constitution.

  78. The cruel and unusual punishment Mr. Johnson endured as a result of Westville

     Correctional’s actions and inactions caused him serious pain, discomfort, humiliation,

     and mental anguish.

                                V.      PRAYER FOR RELIEF


                                               7
USDC IN/ND case 3:21-cv-00337-DRL-MGG document 1 filed 05/12/21 page 8 of 9


   Mr. Johnson prays the Court will enter judgment in his favor against the Defendant, declare

Defendant’s conduct unconstitutional, award Mr. Johnson damages, including punitive damages,

in an amount to be determined at trial, for attorneys’ fees and costs pursuant to 42 U.S.C. §1988,

and for all other relief just and proper in the premises.

                                       VI.     JURY DEMAND

   Mr. Johnson demands a jury trial on all issues and matters so triable.

                                               Respectfully submitted,
                                               /s/ Ashley Kincaid Eve________
                                               Ashley Kincaid Eve #35522-49
                                               A.K. Eve Law, LLC
                                               2411 Kettering Way
                                               Indianapolis, IN 46214
                                               (317) 800-2887
                                               ashley@socialjusticeworkers.com

                                               /s/ Gabrielle Olshemski_______
                                               Gabrielle Olshemski, #36467-49
                                               Jonathan Little #27421-49
                                               Saeed & Little, LLP
                                               133 West Vermont Street, #189
                                               Indianapolis, IN 46204
                                               gaby@sllawfirm.com
                                               jon@sllawfirm.com
                                               (317)721-9214
                                               Attorneys for Plaintiff




                                                  8
USDC IN/ND case 3:21-cv-00337-DRL-MGG document 1 filed 05/12/21 page 9 of 9


                                  CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing was served on the below named parties by first class
U.S. postage, pre-paid, on this 12 day of April 2021.

Westville Correctional Facility
5501 S 1100 W
Westville, IN 46391

Office of Attorney General
Government Center South, 5th floor
302 W. Washington Street
Indianapolis, IN 46204


                                             /s/ Ashley Kincaid Eve________
                                             Ashley Kincaid Eve
                                             Attorney for Plaintiff




                                                9
